    AO93A (Rev.11/13)SearchandSeizureWarrantonOralTesti
                                                      mony                                              '


                                       U NITED STATES D ISTY CT COURT
                                                                    forthe
                                                        W estern DistrictofVirginia

                  IntheMaiteroftheSearchof                            )
             (Briellydescribethepropertytobesearched                  )
              orident# thepersonbynameandaddress)                     )      caseNo.a :lj-fFt-
                                                                                             e-éltzpq
                                                                                             l
           Moto cellularphone ofBill
                                  .    y W ayne Page inthe            )
          possession,custody,orcontrolofCuba Laverne                  )
            Meade,and believed to be in Meade'spurse.                 )
                            SEARCH m             SETZI;RE W ARR ANT ON OR AL TESTIM ON Y
    To:     Any authorized 1aw enforcementoftker
             Ihave received,andrecorded electronically orby handwriting,sworp testim ony communicated tom eby
     (nametheom cer)                                   Ryan Temm                                 ,who requeststhesearch of
    thefollowingperson orproperty located inthe                W estern     Districtof                 Virginia
    (ident? thepersonordescribetheproperp tobesearchedandgiveitsIocationlL
       Moto cellularphone ofBily W ayne Page in the possession,custody,orcontrolofCuba Laverne Meade,and beli   evedto be in
     Meade'spurse,andfurtherbeli
                               evedtoservi
                                         cedbyVerizonW irelessandassociatedwithphone number(276)639-2013:
             Ia.m satisfied thatcircllm stancesm akeitreasonabletodispensewith awritlen aflidavitandthatthetestimony
    establishesprobablecauseto search and seizetheperson orproperty,described above,,and thatsuch search willreveal
    (idente thepersonordescribethepropert ytobeseizedl:



            YOU AQE COM M ANDED to executethiswarranton orbefore                                                       (nottoexceed14days)
          W inthedaytime 6:00mm.to10:00p.m. O atanytimeinthedayornightbecausegoédcausehasbeenestablished.
            Unlessdelayednoticeisauthorizedbelow,youmustgiveacopyofthewarrantandareceigtforthepropertytakento
    theperson from whom,orfrom whoseprem ises,theproperty wastaken,orleavethe copy and recelptattheplacewherçthe
    property wastaken.
            Theofficerexecutingthiswarrant,oranoffcergresentduringtheexecutionofthewarrant,mustprepareaninventory
    asrequired by 1aw and promptly returnthisWarrantand lnventory to                      Magistrate Judge Pamela Sargent                .
'
                                                                                            T nitedStatesMagistrateJudge) '
        O Pursuantto18U.S.C.j3103a(b),Ifindthatimmediateùotificationmayhaveanadverseresultlistedin18U.S.C.
    j2705 (çxceptford      'a),andauthorizetheo erexecutingthiswa         eaynoticeto ersonwho,orwhose
    property,w'       searched orseized (che      appropriatebox)
            for         days(nottoareed30).          I
                                                     D until,thefactsjustifyig,t elaterspecifcdateof                                     .
                              '

    Dateanktimeissued: 3 .9             ,           ,/,,.      m .
                                                               .

                                                                                                 Judge'
                                                                                                      ssignature                             -
    City and state: Abingdon,Va                                                   .   -      U.S.M.J.Pamela Sargent
                                                                                               Printednameand title

    Icertifythatthejudgennmed.aboveauthcrizedmetosignhisorhernnme.
                      Applîcant'
                               sprinted name                                                   Applicant'
                                                                                                        sâ'fgatz/zl
                                                                                                                  re
AO 93A (Rev.11/13)SearchandSeizureWarrantonOralTestimony (Page2)
                                                                   Return
CaseNo.!                           Dateandtim ewarrantexecuted:               Copy ofwarrantand inventory leftwith:
 2:19-' -iW
Inventory madeinthepresenceof:

Inventoryofthepropeltytakenandnameofpersonts)seized:




                                                              Certification


        Ideclareunderpenaltyofperjurythattl
                                          zisinventory iscorrectandwmsretuinedalongwiththeoriginalwarranttothe
designatedjudge.


Date:                                                                          .
                                                                                    Executingo' ccr'
                                                                                                   ssignature

                                                                                      Printednameand title
